Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of (A) liquid-feed flame spray pyrolysis, (B) Li7La3Zr2O12, (D) polyvinyl butyral, (E) wire wound rod coating, and (F) green film disposed on a second green film, in the reply filed on 7/1/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The restriction requirement of the solvent species (Group C) is withdrawn.
Claims 6, 8, 13-14, 16-20, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The original disclosure does not teach “a percentage density of greater than or equal to 90%” as recited in Claims 1, 25, and 27.
The original disclosure does not teach a thin film comprising Li7La3Zr2O12 wherein the nanopowder comprises lithium carbonate (Li2CO3), off-stoichiometric lanthanum zirconium oxide (La3Zr2O8.5), and aluminum oxide (Al2O3) as required in Claims 26 and 27.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7, 11-12, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188) in view of Rangasamy (Rangasamy, The role of Al and Li concentration on the formation of cubic garnet solid electrolyte of nominal composition Li7La3Zr2O12, Solid State Ionics, 206, 2012, pg. 28-32), Pan (US 20110210658), and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588).
	Regarding Claim 1 and 15, Holme teaches a method for making a thin film, the method comprising providing a homogeneous mixture comprising a ceramic powder, i.e. distinct particles, a solvent, a binder and dispersing agents; casting the homogeneous mixture onto a substrate; evaporating 
	Holme teaches the film having a conductivity of greater than 10^-4 S/cm ([0016]).  Holme is silent as to the phase of the product; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate phase of the film.  Rangasamy teaches LLZO wherein the calcination temperature is selected to yield a cubic phase which has a desirable conductivity.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Holme to include a single phase film, as suggested by Rangasamy, in order to achieve a film having a desirable conductivity.
	Holme teaches an average grain size of less than 10 microns ([0202-0203]).  Holme teaches a thickness overlapping the claimed range ([0228-0229]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the dimensions of Holme to be any of the taught dimensions, including those within the claimed ranges, because Holme teaches they are suitable for use with the invention.
	Holme does not explicitly teach ball milling the suspension; however, Pan teaches ceramic films of garnet nanoparticles including ball milling the nanoparticles, a dispersant, a sintering aid, an organic solvent, a plasticizer, and organic binder; tape casting the milled slurry; drying the cast tape; heating and compressing to form a laminated green sheet; heating laminated green sheet to remove organic components; and sintering the green sheet to form a ceramic sheet ([0068]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the mixing of 
	Holme does not explicitly teach the particles made by the claimed method or the deposition by the claimed method; however, Yi teaches lithium ceramic nanopowders prepared by liquid-feed flame spray pyrolysis wherein the process provides non-aggregated nanopowders, i.e. distinct particles, which can be used to produce thin films (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of making particles of Holme to include liquid feed flame spray pyrolysis methods, as taught in Yi, because it is a known method of forming lithium ceramic particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with particle formation methods as taught by Yi. Yi teaches deposition of ball milled lithium ceramic nanopowder suspensions by wire wound rod coating (2.5).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the deposition of Holme to include wire wound rod coating methods, as taught in Yi, because it is a known method of depositing ball milled lithium ceramic particle suspensions for thin film casting and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with deposition methods as taught by Yi.
	Holme teaches the particles milled to a mean size of about 100 nm to 10 microns ([0282]), i.e. overlapping or close to the claimed range of less than 100 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05.  It would have been prima facie 
	Regarding Claim 4, Holme teaches ceramic powders which are formed garnets such as Li7La3Zr2O12 ([0282]).
	Regarding Claim 5, Holme teaches toluene ([0103]).
	Regarding Claim 7, Holme teaches polyvinyl butyral and polymethylmethacrylates ([0113]). 
	Regarding Claim 11, Holme teaches the green film is peeled off a substrate and cut into a shape after drying ([0370]).
	Regarding Claim 12, Holme teaches the green film can be sintered by first casting onto a metal foil, wherein a binder is burned out before sintering ([0373]).  Holme teaches methods including calendaring after drying and before thermal steps, i.e. compressing the green film ([0484]).
	Regarding Claim 21, Holme teaches the film is flexible ([0322]).
	Regarding Claim 22, Holme teaches the film sintered to full density ([0327]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188), Pan (US 20110210658), and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588) as applied to claims 1, 4-5, 7, 11-12, 15, and 21-22 above, and further in view of Zhang (US 20020059708).
	Regarding Claim 9, Holme teaches the solid precursors in the slurry at a concentration of 10 to 60 percent by weight.  Holme is silent as to the volume concentration of particles in the slurry; however, it is known in the art that loading of ceramic particles to slurries can control the resultant ceramic layer thickness (Zhang [0045])).  Generally, differences in concentration or temperature will not support the .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 20150099188) in view of Pan (US 20110210658) and Yi (Yi, Materials that can replace liquid electrolytes in Li batteries: Superionic conductivities in Li1.7Al0.3Ti1.7Si0.4P2.6O12 Processing combustion synthesized nanopowders to free standing thin films, Journal of Power Sources, 269, (2014), pg. 577-588).
	Regarding Claim 25, Holme teaches a method for making a thin film, the method comprising providing a homogeneous mixture comprising a ceramic powder, i.e. distinct particles, a solvent, a binder and dispersing agents; casting the homogeneous mixture onto a substrate; evaporating the solvent to form a dried green film; removing the binder; and sintering the green film ([0369]-[0379]).  Holme teaches methods including calendaring after drying and before thermal steps, i.e. compressing the green film ([0484]). Holme teaches embodiments wherein the film is Li7La3Zr2O12 (Fig 37-43). Holme teaches porosity less than 3% [0205], i.e. a percentage density of greater than 97%.
	Holme teaches an average grain size of less than 10 microns ([0202-0203]).  Holme teaches a thickness overlapping the claimed range ([0228-0229]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the 
	Holme does not explicitly teach ball milling the suspension; however, Pan teaches ceramic films of garnet nanoparticles including ball milling the nanoparticles, a dispersant, a sintering aid, an organic solvent, a plasticizer, and organic binder; tape casting the milled slurry; drying the cast tape; heating and compressing to form a laminated green sheet; heating laminated green sheet to remove organic components; and sintering the green sheet to form a ceramic sheet ([0068]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the mixing of Holme to include ball milling, as taught in Pan, because it is a known method of forming nanoparticle suspensions for ceramic green films and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the film of Holme with ball mill mixing as taught in Pan.
	Holme does not explicitly teach the particles made by the claimed method or the deposition by the claimed method; however, Yi teaches lithium ceramic nanopowders prepared by liquid-feed flame spray pyrolysis wherein the process provides non-aggregated nanopowders, i.e. distinct particles, which can be used to produce thin films (abstract).  Yi teaches excess lithium acting as a sintering aid for the process (3.2.3). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of making particles of Holme to include liquid feed flame spray pyrolysis methods, as taught in Yi, because it is a known method of forming lithium ceramic particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the films of Holme with particle formation methods as taught by Yi. Yi teaches deposition of ball milled lithium ceramic nanopowder suspensions by wire wound rod coating (2.5).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the deposition of Holme to include wire wound rod coating methods, as taught in Yi, because it is a known method of depositing ball milled lithium ceramic particle suspensions for thin film casting and one of ordinary skill 
	Holme teaches the particles milled to a mean size of about 100 nm to 10 microns ([0282]), i.e. overlapping or close to the claimed range of less than 100 nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle size of Holme to be any of the taught sizes or sizes close to the taught sizes, including those within the claimed range, because Holme teaches they are suitable sizes for use with the invention.

Response to Arguments
Applicant’s arguments, see amendment, filed 10/20/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues support for the amendments may be found at Paragraphs [0146], [0163]-[0164], [0168], [0212], [0221]—[0222] (Table 1).  In response to applicants’ argument, the original disclosure does not teach a percentage density.  The original disclosure does not teach an embodiment wherein a thin film comprising Li7La3Zr2O12 is formed from the nanopowder comprising aluminum oxide (Al2O3).

Applicant argues in the claimed method the nanoparticles do not contain the final product until after the sintering.  In response to applicants’ argument, lithium ceramic nanopowders as suggested by the combined references are not excluded by the present claim language.
Applicant argues it would not be possible to form the nanopowders at sizes below 100 nm as in amended Claim 1 from either of the materials formed in Holme or Pan.  Applicant argues the claimed methods of forming particles by liquid-feed flame spray pyrolysis (FSP) have average particle diameters of less than 100 nm, which simply cannot be produced by milling of solid particles made by the routes shown in either Holme or Pan.  In response to applicants’ argument, Holme teaches particle sizes overlapping or close to the claimed range.  Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yi teaches liquid-feed flame spray pyrolysis of lithium ceramic nanopowders.
Applicant argues the materials of Yi are not the materials of Holme or Pan.  Applicant argues the material of Yi is in an amorphous, non-crystalline phase.  Applicant argues one of skill in the art would have no reason to look to Yi to modify Holme or Pan.  Applicant argues Yi fails to provide the necessary guidance to make the modifications that would be necessary to arrive at the claimed methods.  In response to applicant’s argument, while Yi does not explicitly teach the specific materials of Holme and Pan, Yi teaches liquid-feed flame spray pyrolysis as a desirable method for forming lithium ceramic nanopowders that are subsequently used to produce thin films and one of ordinary skill in the art would understand these teachings to be reasonably pertinent to other lithium ceramic nanopowders, such as 
Applicant argues the claimed nanopowders are made from chemical precursors that are aerosolized and combusted via FSP. The as-produced LF-FSP nanoparticles used as precursors advantageously form highly or fully dense single phase materials with desirable electrochemical properties. Moreover, certain precursors in the FSP process, such as a carbonate like lithium carbonate, serve as a sintering aid to produce desirable thin film materials in the claimed methods. Such materials are entirely different from those described in Holme or Pan.  In response to applicants’ argument, Holme teaches lithium ceramic powders ([0136]) and Yi teaches lithium ceramic powders made by liquid-feed flame spray process.  Lithium ceramic nanopowders as suggested by the combined references are not excluded by the present claim language.
Applicant argues none of the references describes using a LF-FSP nanopowder comprising a plurality of distinct particles that avoid the necessity of handling a calcined product during processing to form a final product like Li7La3Zr2012 (LLZO).  Applicant argues even if one of skill in the art substituted LF-FSP particles, in viewing Holme, these LF-FSP particles would be calcined to first form Li7La3Zr2012 powder. Applicant argues in the claimed methods, the Li7La3Zr2O12 (LLZO) powder is not handled during processing and the Li7La3Zr2012 (LLZO) phase is formed only after sintering.  In response to applicants’ argument, Lithium ceramic nanopowders as suggested by the combined references are not excluded by the present claim language.  As in Holme, Yi teaches the green films produced being subsequently debindered, crystallized, and sintered.
Applicant argues Holme does not have a fully dense garnet. Applicant argues Holme’s materials fail to achieve desirable strength and would not have the electrochemical properties of materials made by the present methods. Applicant argues the other references do not cure this deficiency of Holme.  In 
The limitations of Applicants’ new claims have been addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABATHA L PENNY/Primary Examiner, Art Unit 1712